Citation Nr: 1042993	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-27 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to January 11, 2006, 
for the award of a 100 percent (total) rating for posttraumatic 
stress disorder (PTSD) with dementia and headaches.  

2.  Whether the Veteran is competent for the purpose of direct 
receipt of Department of Veterans Affairs (VA) compensation 
benefits.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Review of the record indicates the Veteran had requested a 
personal hearing before a Veterans Law Judge; however, in a May 
2009 written statement, prior to any such hearing being scheduled 
by VA, he withdrew his hearing request.  


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for his service-
connected PTSD and dementia with headaches was received on 
January 11, 2006.  

2.  On August 12, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the appellant 
that a withdrawal of his appeal of the issue of competency for 
the purposes of direct receipt of VA benefits is requested.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 11, 2006, 
for the award of a 100 percent rating for PTSD and dementia with 
headaches have not been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2010).

2.  The criteria for withdrawal of an appeal by the Veteran of 
the issue of competency for the purposes of direct receipt of VA 
benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In a June 2006 letter, the 
Veteran was notified of the information and evidence needed to 
substantiate and complete the claim on appeal.  Additionally, 
this same letter provided him with the general criteria for the 
assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the August 2006 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  As 
noted in the introduction, the Veteran withdrew his request to 
testify before a Veterans Law Judge.  The Board is not aware, and 
the Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted 
and/or medical opinion obtained with respect to the Veteran's 
earlier effective date claim.  Nevertheless, as the issue before 
the Board does not involve a medical question, the Board finds a 
VA medical examination and/or opinion is not required in order 
for VA to fulfill its duty to assist the Veteran.  See 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

II.  Earlier effective date

The Veteran seeks an effective date prior to January 11, 2006, 
for the award of a total rating for his service-connected PTSD.  
The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(0).  However, 38 C.F.R. § 3.400(0)(2) provides 
that the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred of a claim is received within 1 year from such date, 
otherwise the date of receipt of claim.  

Any communication or action, indicating an intent to apply for VA 
benefits from a claimant, his duly authorized representative, a 
Member of Congress or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § § 3.155(a).  

Once a formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, the 
date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be accepted 
as the date of receipt of a claim when the report of such 
treatment or examination relates to a disability for which 
increased compensation is sought.  38 C.F.R. § 3.157(b)(1).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
rating for PTSD requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.

In the present case, the Veteran's claim for an increased rating 
was received on January 11, 2006.  In determining whether or not 
an increase was factually ascertainable during the year prior to 
receipt of an increased rating claim, the Board will review the 
entirety of the evidence of record.  See Hazan v. Gober, 10 Vet. 
App. 511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of which 
the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 
393 (1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application."); Wright v. Gober, 10 Vet. App. 343, 346-
47 (1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant of 
benefits based on a new application).  

In support of his claim, the Veteran does not contend he filed an 
unadjudicated increased rating claim prior to receipt of the 
January 2006 claim.  His representative does allege, however, 
that VA medical treatment records received prior to January 2006 
should be accepted as an informal claim and/or demonstrate that a 
100 percent rating was warranted prior to the current effective 
date.  

Review of the record indicates that in a prior July 2003 rating 
decision, the Veteran was awarded an increased rating, to 50 
percent, for posttraumatic stress headaches.  He was informed 
that same month, and did not appeal this decision.  This service 
connection award was later recharacterized as PTSD and dementia 
with headaches.  In 2003-04, the Veteran received intermittent VA 
medical treatment for various disabilities, including a 
psychiatric disability.  On January 3, 2005, he was seen by a VA 
psychiatrist for a follow-up outpatient appointment.  He 
indicated he was feeling depressed, but was looking forward to 
retirement from the U.S. Postal Service.  A dysthymic disorder 
was diagnosed.  He was again seen by a VA psychiatrist in July, 
September, and December 2005, and memory problems were noted on 
each occasion.  He reported beginning work at a real estate 
office, but was experiencing difficulty remembering 
conversations, the location of documents, and other important 
information.  Although the Veteran's psychiatric symptoms were 
discussed on each occasion, he did not indicate a desire to file 
for an increased rating.  Therefore, the Board does not find 
these treatment records constitute an informal claim for an 
increased rating.  

As the January 11, 2006, claim is the earliest unadjudicated 
increased rating claim of record, his case turns on whether the 
record demonstrates that the award of a 100 percent evaluation is 
warranted prior to that date.  The appropriate medical evidence 
concerning the severity of the Veteran's PTSD prior to January 
2006 consists of the VA treatment records for January through 
December 2005.  See 38 C.F.R. § 3.400(o)(2); see also Hazan, 10 
Vet. App. at 511.

With respect to whether the evidence supported an increased 
rating at the time of the claim, relevant VA treatment reports 
indicate that the Veteran demonstrated some confusion and memory 
problems, but no significant anxiety or homicidal or suicidal 
ideation.  He continued to work at a real estate office after his 
retirement from the postal service, albeit with some impairment.  
As noted above, the Veteran stated that he had been employed 
until approximately early 2006, when he left his real estate job.  
He indicated that his loss of employment was due to his memory 
and other cognitive issues.  These findings immediately prior to 
January 2006 are consistent with the symptoms reflective of a 50 
percent rating, such as disturbances of motivation and mood, but 
do not warrant a higher rating manifested by gross impairment in 
thought processes or communication; or persistent delusions or 
hallucinations.  The evidence on record shows that the Veteran 
did not exhibit the symptoms of PTSD warranting a 100 percent 
rating prior to January 11, 2006.  Therefore, as it is not 
factually ascertainable that entitlement to an increased rating 
arose at any point prior to January 11, 2006, there is no basis 
for awarding a 100 percent rating prior to that date.  

Accordingly, an effective date prior to January 11, 2006, for the 
award of a 100 percent rating for PTSD is not warranted.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



III.  Competency of the Veteran

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the Veteran in an 
August 2008 written statement withdrew his appeal as to the issue 
of his competency for direct receipt of VA benefits, and, hence, 
there remains no allegation of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue and it is 
dismissed.


ORDER

An effective date prior to January 11, 2006, for the award of a 
100 percent rating for PTSD with dementia and headaches is 
denied.  

The appeal as to the issue of his competency for direct receipt 
of VA benefits is dismissed.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


